Case 2:21-cv-03579-CDJ Document1 Filed 08/11/21 Page 1 of 4

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Peloton Cold Brew, LLC

 

No.
Plaintiff
Vv.
Peloton Interactive, Inc.
Defendant
COMPLAINT

Plaintiff Peloton Cold Brew, LLC (“Cold Brew”) herein asserts this action pursuant to 15
U.S.C.A. § 1071 (b) against Peloton Interactive, Inc. (“Interactive”) seeking a declaration that
the Trademark owned by Cold Brew duly registered and approved by the United States Patent
and Trademark Office shall remain lawfully enforceable and not cancelled averring in support
thereof:

PARTIES

1. Plaintiff, Cold Brew is a Pennsylvania limited liability company with an address of
309 E. Marshal Street, West Chester PA 19380.

2. Defendant, Interactive is a corporation organized under the laws of the State of
Delaware with a principal office located at 125 West 25" Street, 11" Floor, New York, NY

10001,
Case 2:21-cv-03579-CDJ Document1 Filed 08/11/21 Page 2 of 4

JURISDICTION AND VENUE

3. Jurisdiction and venue is proper in this court as pursuant to 28 U.S.C. §1331 as the
issues raided are controlled by the laws of the United States.

4, Jurisdiction is proper pursuant to 15 U.S.C.A. § 1071 which permits a party aggrieved
by a decision by the Trademark Trial and Appeal Board to seek relief de novo in a District Court.

5. Jurisdiction and venue are proper in the court as Interactive regularly conducts
business in Pennsylvania and in the area encompassing the Eastern District of Pennsylvania

RELEVANT FACTS

6. Cold Brew was formed by avid cyclists.

7. Cold Brew is a marketer of cold brew coffee bean based beverages.

8. On June 28, 2017, Cold Brew filed Application No. 87509321 for the trademark
“Peloton” for “Beverages made of coffee”.

9, On January 23, 2018, Cold Brew was granted U.S. Registration No. 5385686 by the
USPTO.

10. Interactive did not object to or otherwise seek denial of the Registration.

11. Interactive offers sales of interactive software for use with sporting equipment that it
markets.

12. On August 5, 2014, Interactive filed for a trademark for the mark “peloton” in
connection with “computers and downloadable software.”

13. Registration was granted on a claim that the mark was first used in commerce on
April 25, 2014.

14. Interactive has not developed or marketed any “coffee beverages” or any type of

beverage.
Case 2:21-cv-03579-CDJ Document1 Filed 08/11/21 Page 3 of 4

15. Despite not having objected or taken any steps to oppose the Registration for Cold
Brew’s product, Interactive initiated cancellation proceedings of the Mark in the Trademark Trial
and Appeal Board. On October 7, 2020.

16. Despite Interactive never offering evidence that it was entitled to cancellation on the
merits, the Mark was cancelled as a discovery sanction,

17. Cold Brew brings this action to establish its lawful right to use of the Mark as it
relates to beverages made of coffee as approved by USPTO.

Declaration of Cold Brew’s Right to the Mark

18. Cold Brew incorporates by reference the averments contained in paragraphs 1
through 17 as if fully stated herein.

19. This court has jurisdiction under 15 U.S.C.A. § 1071 to review a determination of the
Trademark Trial and Appeal Board cancelling a Mark and to accept new evidence.

20. Cold Brew’s Mark is preemptively valid once registered. See e.g., Flexible
Steel Lacing Co. v. Conveyor Access., Inc., 955 F.3d 6382 (7 Cir. 2020).

21.A party seeking the cancellation of a registered mark nears a heavy
burden. See e.g., Perry v. A.d. Heinz Co. Brands, 6.1.C., 994 F.3d 466 (5 Cir.
2021).

22. Interactive did not object or otherwise oppose the registration of the Mark.

23. Interactive had actual knowledge of the Mark by at least May 2016.

24, Despite actual use of the Mark, Interactive took no action until October
2020 to oppose use of the Mark.

25. Interactive acquiesced in use of the Mark by Cold Brew.

26. Interactive has not met its burden of evidence establishing its right to cancellation.
Case 2:21-cv-03579-CDJ Document1 Filed 08/11/21 Page 4 of 4

27. Cold Brew seeks a declaration that it remains the lawful owner of the Mark Peloton
as it relates to beverages made of coffee.

WHEREFORE, Plaintiff Peloton Cold Brew, LLC respectfully seeks a judgment
declaring it the lawful owner of a valid Untied States Trademark for the Mark Peloton for
beverages made of coffee as registered by the United States Patent and Trademark Office at No.

5385686.

Respectfully submitted,

ECKELL, SPARKS, LEVY, AUERBACH,
MONTE, SLOANE, MATTHEWS &
AUSLANDER, P.C.

Date: Caspar 202 | By: Cee

PATRICK T. HENIGAN, ESQUIRE
